Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00012-CR

                                   John Adonis-Hercule BRACY,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CR-8524
                             Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 6, 2022

DISMISSED

           Pursuant to a plea-bargain agreement, John Adonis-Hercule Bracy pleaded nolo contendere

to two counts of sexual assault of a child and, in accordance with the terms of his plea-bargain

agreement, was sentenced to two twelve-year terms of imprisonment to run concurrently. On

October 18, 2021, the trial court signed a certification of defendant’s right to appeal stating this

“is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

After Bracy filed a notice of appeal, the trial court clerk sent copies of the certification and notice
                                                                                       04-22-00012-CR


of appeal to this court. See id. 25.2(e). The clerk’s record, which includes the trial court’s

certification, has been filed. See id. 25.2(d).

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, (B) after getting the trial court’s permission to

appeal, or (C) where the specific appeal is expressly authorized by statute.” Id. 25.2(a)(2). The

clerk’s record, which contains a written plea bargain, establishes the punishment assessed by the

court does not exceed the punishment recommended by the prosecutor and agreed to by Bracy.

See id. The clerk’s record does not include a written motion filed and ruled upon before trial; nor

does it indicate that the trial court gave its permission to appeal. See id. Thus, the trial court’s

certification appears to accurately reflect that this is a plea-bargain case and that Bracy does not

have a right to appeal. We must dismiss an appeal “if a certification that shows the defendant has

the right of appeal has not been made part of the record . . . .” Id. 25.2(d).

       We informed Bracy that this appeal would be dismissed pursuant to rule 25.2(d) of the

Texas Rule of Appellate Procedure unless an amended trial court certification showing that Bracy

had the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1;

Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, order). No such amended

trial court certification has been filed. Therefore, this appeal is dismissed pursuant to rule 25.2(d)

of the Texas Rules of Appellate Procedure.

                                                   PER CURIAM

DO NOT PUBLISH




                                                  -2-